DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks filed on 5 November 2019 in the matter of Application N° 16/611,165.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 16-22 are newly added and are supported by originally filed claims 5, 8, and 9.
Claims 3-15 have been amended.  Claims 10-12, and 15, formerly “use” claims, have been amended to be method claims.  Claims 3-9 and 12-14 have been amended to correct improper claim dependencies as well as to remove indefinite (i.e., “preferably,” etc.) claim limitations.  Additional editorial amendments have been made to claims 5, 13, and 14.
No new matter has been added. 
Thus, claims 1, 2, and 5-22 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
One Information Disclosure Statement, filed 28 January 2020, is acknowledged and has been considered.




Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Michael J. Curtis on 2 September 2021.
Please AMEND claim 1 to reads as follows:
An oil-in-water emulsion comprising at least one glycopyrronium (GP) salt and an emulsifier system, wherein the emulsifier system comprises:
at least one macrogol glycerol fatty acid ester,
at least one glycerol fatty acid ester, and
at least one fatty alcohol;
and wherein the at least one GP salt is a racemic mixture of (3R)-3-[(2S)-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)oxy]-1,1-dimethylpyrrolidinium bromide and (3S)-3-[(2R)-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)oxy]-1,1-dimethylpyrrolidinium bromide; or a racemic mixture of (3R)-3-[(2S)-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)oxy]-1,1-dimethylpyrrolidinium tosylate and (3S)-3-[(2R)-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)oxy]-1,1-dimethylpyrrolidinium tosylate.
Please CANCEL claims 3 and 4.
Please AMEND claim 5, changing the limitation of “wherein the GP salt” to recite “wherein the at least one GP salt”.
Please AMEND claim 8, changing the limitation of “of the macrogol glycerol fatty acid ester” to recite “of the at least one macrogol glycerol fatty acid ester”.
Please AMEND claim 8, changing the limitation of “of glycerol fatty acid ester” to recite “of the at least one glycerol fatty acid ester”.
Please AMEND claim 8, changing the limitation “of fatty alcohol” to recite “of the at least one fatty alcohol”.
Please AMEND claim 9, changing the limitation of “of macrogol glycerol fatty acid ester” to recite “of the at least one macrogol glycerol fatty acid ester”.
Please AMEND claim 9, changing the limitation of “of glycerol fatty acid ester” to recite “of the at least one glycerol fatty acid ester”.
Please AMEND claim 9, changing the limitation “of fatty alcohol” to recite “of the at least one fatty alcohol”.
Please AMEND claim 16, changing the limitation of “wherein the GP salt” to recite “wherein the at least one GP salt”.
Please AMEND claim 17, changing the limitation of “of the macrogol glycerol fatty acid ester” to recite “of the at least one macrogol glycerol fatty acid ester”.
Please AMEND claim 18, changing the limitation of “of glycerol fatty acid ester” to recite “of the at least one glycerol fatty acid ester”.
Please AMEND claim 19, changing the limitation “of fatty alcohol” to recite “of the at least one fatty alcohol”.
Please AMEND claim 20, changing the limitation of “of macrogol glycerol fatty acid ester” to recite “of the at least one macrogol glycerol fatty acid ester”.
Please AMEND claim 21, changing the limitation of “of glycerol fatty acid ester” to recite “of the at least one glycerol fatty acid ester”.
Please AMEND claim 22, changing the limitation “of fatty alcohol” to recite “of the at least one fatty alcohol”.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The foregoing amendments presented in the preceding section, specifically the amendment made to claim 1, are considered to place the instant application in condition for allowance.
Prior to the above Examiner’s amendment, a thorough search of the prior art was conducted.
The Examiner notes each of the cited Edelson references (see e.g., ISR/IDS).  Each of these references teaches and suggests the oil-in-water emulsion as well as including therein, a therapeutic agent such as an anticholinergic agent, exemplified by generic glycopyrrolate.  See ¶[00050].  Regarding the emulsion components, see ¶[00087] and ¶[00093].  To remedy the deficiency of the glycopyrronium salt component that is not disclosed by Edelson, the Examiner would have relied upon Pena et al. (US Pre-Grant Publication Nº 2016/0058735 A1).  Pena discloses methods of treating hyperhidrosis (excessive sweating) by administering a glycopyrronium compound (see e.g., Abstract; claims).  Administration of glycopyrronium bromide and glycopyrronium tosylate are taught.  However, combinations of the two compounds together are not.  The anticholinergic, glycopyrronium compounds are additionally taught as being formulated as an emulsion and administered topically (see e.g., ¶[0264] and claim 37).
Motivation to combine the two teachings would have additionally been found in the common teachings of Edelson whereby the practiced formulations and conditions being treated include topical compositions for the treatment of disorders and conditions associated with sweat glands (see e.g., claims 37 and 38).
However, as indicated above, the agreed to amendment to claim 1 immediately overcomes this applicable art since neither reference teaches or suggests the recited racemic mixtures of the bromide or tosylate glycopyrronium compounds.
The above teachings are considered to be the closest prior art available over the claims as amended.
The Examiner’s supplemental search of the prior art in view of the foregoing Examiner’s Amendment has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615